Citation Nr: 9933861	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 decision of the 
VA RO which denied service connection for a psychiatric 
disorder (including paranoid schizophrenia, stress-induced 
psychosis, and dysthymia).  

The Board notes another matter which is not on appeal.  In an 
April 1999 decision, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has not submitted a notice of disagreement with 
the denial of service connection for PTSD, and thus such 
issue is not before the Board at this time.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200, 20.302 (1999).  

The present Board decision is limited to the claim for 
service connection for a psychiatric disorder other than 
PTSD.  The main body of the decision addresses the question 
of whether the claim is well grounded; the remand at the end 
of the decision addresses further development on the merits 
of the claim.


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107 (a) (West 1991 
& Supp 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1975 
to June 1978.  During her service she was hospitalized at a 
private facility in September 1976; apparently the admission 
impressions included depression, and the final diagnosis was 
an emotionally unstable personality with borderline features.  
Service medical records show no additional psychiatric 
treatment.  The service medical records note the veteran was 
seen for injuries in April 1977 which she said were due to an 
assault by her ex-boyfriend (a letter from an attorney, filed 
with the service medical records, suggests that a personal 
injury claim may have been pursued in connection with this 
event).  A service medical record from May 1977 shows the 
veteran sought treatment for injuries which she said were due 
to another assault.  On the service separation examination in 
June 1978, the veteran's psychiatric system was listed as 
normal.  On the accompanying medical history report, the 
veteran related she had a history of depression or excessive 
worry.  

Private medical records from May-June 1981 show a hospital 
admission for psychiatric treatment.  A detailed history of a 
dysfunctional childhood was reported, and the veteran also 
related a history of problems during and after service.  
Psychological testing suggested a paranoid schizophrenic 
condition.  The final hospital discharge diagnosis was an 
atypical personality disorder.

Private medical records from December 1993 show the veteran 
briefly received psychiatric treatment, and the assessments 
were an adjustment disorder with depressed mood.

A November 1997 statement from a Vet Center counselor opines 
that the veteran had PTSD from being assaulted and sexually 
harassed and molested in service.

In a December 1997 statement, signed by a private 
psychiatrist, Francis J. Durgin, M.D., and by the office 
nurse-therapist, Bambi A. Carkey, R.N., it was noted they had 
treated the veteran since June 1994 for depression with 
psychotic features.  It was noted that she presented with a 
depressed mood and paranoid ideation.  The veteran reported a 
traumatic childhood, characterized by abuse and neglect.  It 
was noted that the psychiatric hospitalization during service 
followed traumatic and abusive events which triggered an 
apparent psychotic episode.  The veteran related that she 
then became fearful of the government.  Dr. Durgin and Ms. 
Carkey related that although the veteran had a very troubled 
life prior to entering the military, in-service emotional 
trauma and the meaning she attached to it caused the 
breakdown of her psychological state and resulted in 
psychopathology.  It was noted that anti-depressant and anti-
psychotic medications were currently prescribed.  

On VA psychiatric examination in July 1998, the diagnosis was 
schizophrenia, paranoid type, and it was concluded that there 
was no evidence to substantiate a diagnosis of PTSD.  The 
duration of her illness was noted to be over 20 years.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that under the applicable regulations, 
personality disorders are not considered diseases or injuries 
for compensation purposes, and disability resulting from them 
may not be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  

As noted in the introduction of the present Board decision, 
the claim currently on appeal is for service connection for a 
psychiatric disorder other than PTSD.  The veteran's claim 
presents the threshold question of whether she has met her 
initial burden of submitting evidence to show that her claim 
is well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

Service medical records from the veteran's period of active 
duty show some psychiatric symptoms, as well as treatment for 
reported assaults.  Post-service medical records include 
diagnoses of various acquired psychiatric disorders including 
a psychosis.  The 1997 letter from Dr. Durgin and Ms. Carkey 
essentially opines that the veteran's current depression with 
psychotic features is linked to events of service.  The Board 
finds that the elements of a well-grounded claim for service 
connection for a psychiatric disorder, as set forth in 
Caluza, have been met.  38 U.S.C.A. § 5107(a).

Thus, the Board allows the appeal, but only to the extent of 
finding the claim is well grounded.  This does not mean that 
service connection is granted.  Rather, the merits of service 
connection will be subject to further review, after the 
remand development set forth below.


ORDER

The claim for service connection for a psychiatric disorder 
is well grounded; to this extent only, the appeal is granted.





REMAND

As noted above, the Board finds that the claim for service 
connection for a psychiatric disorder is well grounded.  The 
file shows there is a further VA duty to assist the veteran 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.

In this regard, the veteran reports she is receiving 
disability benefits from the Social Security Administration 
(SSA) due to a psychiatric condition including a psychosis.  
The SSA records may contain information relevant to the VA 
claim for service connection, and the SSA records should be 
obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
The file also suggests additional relevant private and VA 
medical records may exist, and they should be obtained.  Id.  
While the veteran was given a VA psychiatric examination in 
1998, such focused on the claim for service connection for 
PTSD, rather than the claim for service connection for a 
psychiatric disorder other than PTSD.  Moreover, it appears 
that the examiner may not have reviewed all historical 
records.  In the judgment of the Board, another VA 
examination is warranted.  Green v. Derwinski, 1 Vet.App. 121 
(1991).

Accordingly, the case is remanded for the following action:  

1.  The RO should obtain verbatim copies 
of all clinical records (including 
initial patient history and examination, 
and later records) concerning the 
veteran's psychiatric treatment since 
1994 by Dr. Durgin and his associates.

2.  The RO should obtain copies of all VA 
and Vet Center clinical records 
concerning the vetean's psychiatric 
treatment since 1997.

3.  The RO should obtain copies of all 
records considered by the SSA in its 
award of disability benefits to the 
veteran, as well as copies of all related 
SSA decisions.

4.  After all records are obtained and 
added to the claims folder, the veteran 
should undergo a VA psychiatric 
examination to determine the nature and 
etiology of all psychiatric disorders.  
The claims folder must be provided to and 
reviewed by the doctor, and the 
examination report should reflect that 
such has been done.  All current 
psychiatric disorders should be 
diagnosed.  Based on examination 
findings, historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the date of onset of all acquired 
psychiatric disorders, and whether or not 
they were caused by events of military 
service.

5.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

